DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner notes that the response of June 8, 2022 by applicant fails to address all of the rejections of the Office Action of March 10, 2022, particularly the claim rejections under 102(a)(1) as anticipated by Gyoda ‘251.  As set forth below, applicant has persuasively argued and overcome the claim rejections under 102(a)(2) as anticipated by Gyoda ‘251 since it falls under an exception 102(b)(2)(c) based on common ownership.  However, common ownership does not overcome a rejection under 102(a)(1) and applicant has not set forth any other reasons that Gyoda ‘251 falls under an exception under 102(b)(1) or otherwise fails to read on the claims.  Since the response addresses the rest of the Office Action the examiner considers this a bona fide Response, and in an effort to maintain a compact prosecution will proceed as if the Response is fully responsive and maintain the rejection, as set forth below.  It is noted that applicant could overcome Gyoda ‘251 as applied under 102(a)(1) by indicating an exception under 102(b)(1), perfecting priority, or incorporating allowable matter as set forth below.  It is further noted that any subsequent submissions are subject to further search and consideration.    

Response to Arguments
Applicant’s arguments, see remarks, filed June 8, 2022, with respect to claim rejections under 112 for lack of clarity, claim rejections as anticipated by Gyoda ‘490 under 102(a)(1), claim rejections as anticipated by Gyoda ‘251 under 102(a)(2), and claim rejections over Nagahara under 103 have been fully considered and are persuasive.  Particularly regarding the lack of clarity issue, and prior art rejections based on Gyoda ‘490 and Nagahara were overcome by the claim amendments.  The prior art rejection under 102(a)(2) as anticipated by Gyoda ‘251 was disqualified by declaring common ownership, thereby falling under the exception under 102(b)(2)(c).  The claim rejections under 112 for lack of clarity, claim rejections as anticipated by Gyoda ‘490 under 102(a)(1), claim rejections as anticipated by Gyoda ‘251 under 102(a)(2), and claim rejections over Nagahara under 103 have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyoda US Patent Application Publication 2020/0110251, of record, as evidenced by Schott Optical Glass description of properties, 20111, of record.
Regarding claim 1 Gyoda discloses a zoom lens (title e.g. examples 1 & 3-6 see figures 1, 5, 7, 9 & 11) comprising: a first lens unit having negative refractive power (abstract e.g. first lens unit B1); a second lens unit having positive refractive power (abstract e.g. second lens unit B2); an intermediate unit including one or more lens units (e.g. third lens unit B3 & fourth lens unit B4); and a final lens unit (e.g. fifth lens unit B5) having positive refractive power (paragraphs [0080 & 0086-89]) disposed closest to an image side (see figures 1, 5, 7, 9 & 11), the first lens unit, the second lens unit, the intermediate unit, and the final lens unit being disposed in this order from an object side to the image side (see figures 1, 5, 7, 9 & 11), intervals between adjacent lens units being changed during zooming (paragraphs [0081 & 0086-89] and see figures 1, 5, 7, 9 & 11), wherein the first lens unit includes a negative lens G1, a negative lens G2, and a negative lens G3 disposed in this order from the object side to the image side (abstract “The first lens unit includes, in order from the object side to the image side, a negative lens G1, a negative lens G2, and a negative lens G3” see figures 1, 5, 7, 9 & 11), wherein the final lens unit includes a negative lens LA (paragraphs [0100 & 0102-05] lens 15) and a positive lens GR disposed closest to the image side (paragraphs [0100 & 0102-05] lens 16), and wherein the following inequalities are satisfied: 0.000<gFGR-(-1.665*10-7*dGR3+5.213*10-5*dGR2-5.656*10-3*dGR+0.7278)<0.100 (using values in paragraphs [0100 & 0102-05] and physical property values for N-SF66 on Schott page 88 {gFGR-(-1.665*10-7*dGR3+5.213*10-5*dGR2-5.656*10-3*dGR+0.7278)}=0.009 for all examples referenced), 0.50<bfw/fw<1.50 (using values in paragraphs [0100 & 0102-05] bfw/fw=0.91, 0.90, 0.97, 0.98 & 1.09, respectively), -1.00<fw/f1<-0.55 (using values in paragraphs [0100 & 0102-05] fw/f1=-0.71, -0.77, -0.68, -0.66 & -0.75, respectively), and-0.90<bfw/f1<-0.40 (using values in paragraphs [0100 & 0102-05] bfw/f1=-0.64, -0.70, -0.65, -0.65 & -0.82, respectively).
Regarding claim 2 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the first lens unit and the second lens unit move during zooming (paragraphs [0081 & 0086-89] and see figures 1, 5, 7, 9 & 11).  
Regarding claim 3 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein at least one of an object side lens surface of the negative lens G1 and an image side lens surface of the negative lens G1 is aspherical (see paragraphs [0100& 0102-05] indicate surfaces 1-2 are aspheric).
Regarding claim 5 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the following inequality is satisfied: 0.20<fw/fR<0.45 (using values in paragraphs [0100 & 0102-05] fw/fR=0.30, 0.32, 0.28, 0.25 & 0.33, respectively).
Regarding claim 6 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the following inequality is satisfied: -0.50<(GRR1+GRR2)/(GRR1-GRR2)<1.50 (using values in paragraphs [0100, 0102 & 0105] (GRR1+GRR2)/(GRR1-GRR2)=0.26, 0.16 & 0.21, respectively).
Regarding claim 7 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses it is further comprising an aperture diaphragm (paragraphs [0100 & 0102-05] identify surface 14 as a stop e.g. aperture stop SP), wherein the following inequality is satisfied: 0.80<G1STw/STGRw<1.20 (using values in paragraphs [0100 & 0102-05] G1STw/STGRw=0.94, 0.82, 1.12, 1.13 & 0.85, respectively).
Regarding claim 10 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein at least one of an object side lens surface of the negative lens G2 and an image side lens surface of the negative lens G2 is aspherical (see paragraphs [0100& 0102-05] indicate surfaces 3-4 are aspheric).
Regarding claim 11 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein at least one of an object side lens surface of the negative lens LA and an image side lens surface of the negative lens LA is aspherical, wherein the negative lens LA is a negative lens disposed closest to the image side (see paragraphs [0100& 0102-05] indicate surfaces 27-28 are aspheric) among at least one of negative lenses included in the final lens unit.
Regarding claim 12 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein at least a part of a second lens unit moves during focusing (paragraphs [0082 & 0086-89] “second lens unit B2 is configured to move from the object side toward the image side during focusing” see figures 1, 5, 7, 9 & 11).
Regarding claim 13 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the intermediate unit (e.g. B3 & B4) includes a third lens unit (e.g. B3) having positive refractive power (paragraphs [0080 & 0086-88] “B3 having a positive refractive power”) and a fourth lens unit (e.g. B4) having negative refractive power (paragraphs [0080 & 0086-88] “B4 having a negative refractive power”) disposed in this order from the object side to the image side (paragraphs [0080 & 0086-88] see figures 1, 5, 7, 9 & 11).
Regarding claim 16 Gyoda discloses the zoom lens according to claim 1, as set forth above.  Gyoda further discloses wherein the negative lens G2 (e.g. G2) is disposed adjacent (abstract see figures 1, 5, 7, 9 & 11) to an image side of the negative lens G1 (e.g. G1), and the negative lens G3 (e.g. G3) is disposed adjacent (abstract see figures 1, 5, 7, 9 & 11) to an image side of the negative lens G2 (e.g. G2).
Regarding claim 17 Gyoda discloses an imaging apparatus (title e.g. figure 15 image pickup apparatus 10) comprising: a zoom lens (paragraph [0096] “lens apparatus 11 including the zoom lens according to each of Embodiments 1 to 7” e.g. lens apparatus 11), and an image sensor (e.g. light receiving element/image pickup element 12) configured to photoelectrically convert an optical image formed by the zoom lens (paragraph [0096] “12 configured to photoelectrically convert an image formed by the zoom lens”), wherein the zoom lens comprises the zoom lens according to claim 1 (as set forth above).
Regarding claims 18-19, it is noted that the limitations of claims 18-19 are the same as the limitations of claims 2-3, respectively, and claims 18-19 are rejected for the same reasons.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claim 8 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lens as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a zoom lens specifically including, as the distinguishing features in combination with the other limitations, satisfying 1.55<ndGR<1.76.  For example, the closes art, Gyoda ‘251, has ndGR=1.922.
Regarding claim 9 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lens as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a zoom lens specifically including, as the distinguishing features in combination with the other limitations, satisfying 25.0<dGR<45.0.  For example, the closes art, Gyoda ‘251, has dGR=20.9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                   July 26, 2022


    
        
            
        
            
        
            
    

    
        1 In this case Schott Optical Glass description of properties page 88 shows inherent physical properties of N-SF66.  See MPEP 2131.01 III.